                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


KAREEM ARMSTRONG,                             )
                                              )
               Plaintiff                      )       Case No. 3:19-cv-141 Johnstown
                                              )
        v.                                    )
                                              )
CAPTAIN JOSEPH FURMAN, et al.,                )       RICHARD A. LANZILLO
                                              )       UNITED STATES MAGISTRATE JUDGE
                                              )
               Defendants                     )       ORDER ON MOTION TO AMEND
                                              )       [ECFNo. 7]
                                              )


        Presently pending before the Court is Plaintiff Kareem Armstrong's Motion for Leave to

Amend Amended Complaint to Add Count [ECF No. 7], Defendants' response thereto [ECF Nd.

12], and Plaintiffs reply [ECF No. 13]. In his motion, Plaintiff seeks to add a third count to his

Amended Complaint asserting a claim of defamation under the Fourteenth Amendment. Id.

Plaintiff alleges that his reputation was damaged when Defendant Furman wrongfully accused

him of possessing drugs and then falsified documents and issued a false misconduct report

without any physical evidence of drug possession. ECF No. 7.

       Rule 15 of the Federal Rules of Civil Procedure governs the amendment of complaints.

A complaint may ordinarily be amended once "as a matter of course" within 21 days after

service of a complai1;1-t, a responsive pleading to a complaint, or a Rule 12(b)(6) motion. Fed. R.

Civ. P. 15(a)(l). Plaintiff exercised his right to amend once as a matter of course when he filed

an amended complaint on September 18, 2019. See ECF No. 3. Thereafter, Plaintiff may amend

his pleading "only with the opposing party's written consent or the court's leave." Fed. R. Civ.

P. 15(a)(2).




                                                  1
       While a "court should freely give leave whenjllstice so requires," see id., the decision to

grant leave is ultimately within the sound discretion of the trial court. Zenith Radio Corp. v.

Hazeltine Research Inc., 401 U.S. 321, 330 (1970). Factors to consider in determining a motion

for leave to amend include: (1) undue delay on the part of the party seeking to amend; (2) bad

faith or dilatory motive behind the amendment; (3) repeated failure to cure deficiencies through

multiple prior amendments; (4) undue prejudice on the opposing party; and/or (5) whether the

proposed amendment would be futile. See Great Western Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 174 (3d Cir. 2010) (quoting Foman v. Davis, 371 U.S. 178, 182

(1962)).

       In the instant case, Plaintiff pleads the following facts in support of his proposed

defamation claim:

       36)     Defamation is that which tends to injure reputation to diminish the esteem,
               respect, goodwill or adverse, derogatory or unpleasant feeling or opinious against
               him

       37)     Defendant Furman [defamed Plaintiff] by misrepresentation evidences. There's
               only (3) ways of being in possession [of illegal drugs]: 1) Inside of my personal
               property. 2) On my person. 3) Through my urine. So for defendant Furman to
               issue plaintiff a misconduct for drugs was defendant Furman falsifying
               documents/information causes "false entries, or otherwise tampering with intent
               to deceive or injure or to conceal wrongdoing."

       38)     Defamation is actionable when it occurs in the course of or accompanied by a
               change or extinguished of a right or status guaranteed by State law or the
               constitution.

       39)     As a direct and proximates result of defendant Furman issuing a false misconduct
               report without the physical evidence of said drug was in fact defamation to
               plaintiff reputation. Violating plaintiffs Fourteenth Amendment.

ECF No. 7 at 2-3. Defendants respond that Plaintiffs proposed amendment should be rejected

as futile. The Court agrees.




                                                 2
       The United States Supreme Court has made clear "that federal courts are not to view

defamatory acts as constitutional violations." Boyanowski v. Capital Area Intermediate Unit,

215 F.3d 396,401 (3d Cir. 2000) (citing Paul v. Davis, 424 U.S. 693 (1976)). Consequently,

Plaintiff "cannot plead a slander claim as a § 1983 claim because it is not cognizable under §

1983." Page v. Doyle, 2018 WL 2976374, at *3 (E.D. Pa. June 12, 2018) (citing Boyanowski,

215 F.3d at 401). See also Karolski v. City ofAliquippa, 2016 WL 7404551, at *7 (W.D. Pa.

Dec. 22, 2016) (noting that, "[b]ecause there is no federal constitutional right to reputation,"

"violations of state law, including defamation, are insufficient to state a claim under § 1983")

(quoting Kulwicki v. Dawson, 969 F.2d 1454, 1468 (3d Cir. 1992)).

       To the extent that Plaintiff may have intended to assert his defamation claim pursuant to

state tort law, it is well-established that the doctrine of sovereign immunity protects "state

corrections officers ... from intentional tort claims, such as defamation." Muhammad v.

DeBalso, 2019 WL 2501467, at *3 (M.D. Pa. June 17, 2019). As one court recently explained:

            "[D]efamation is an intentional tort in the Commonwealth of
            Pennsylvania. See Joseph v. Scranton Times, L.P., 959 A.2d 322, 334
            (Pa. Super. Ct. 2008). "Pursuant to section 11 of Article 1 of the
            Constitution of Pennsylvania, ... the Commonwealth, and its officials
            and employees acting within the scope of their duties, shall continue to
            enjoy sovereign immunity and official immunity and remain immune
            from suit except as the General Assembly shall specifically waive the
            immunity." 1 Pa. C.S. § 2310. "The Pennsylvania legislature has not
            chosen to waive this immunity for intentional torts." Wicker v. Shannon,
            2010 WL 3812351, at *9 (M.D. Pa. Sep.,21, 2010) (citing 42 Pa. C.S.A.
            § 8522).

Id. Due to the protections afforded by the doctrine of sovereign immunity, Plaintiff cannot assert

his defamation claim against Furman under state tort law.

       Finally, Plaintiffs reference to the Fourteenth Amendment suggests that he may be

attempting to assert a due process claim based on the deprivation of a liberty interest in his




                                                  3
reputation. Such a claim requires him to demonstrate that: (1) a false and stigmatizing statement

was made publicly, and (2) a right or status, previously recognized by state law, was altered or

extinguished. See Page, 2018 WL 2976374, at *3 (quoting Hill v. Borough of Kutztown, 455

F.3d 225,236 (3d Cir. 2006)). In other words, Plaintiff must point to evidence demonstrating

that he suffered "a stigma to his reputation plus deprivation of some additional right or interest."

Id. Plaintiff's proposed amendment contains no facts in support of either element. This failure is

fatal to his proposed "stigma-plus" claim. 1

         For the foregoing reasons, the Court concludes that Plaintiff's proposed amendment fails

to state a claim upon which relief could be granted. As such, the proposed amendment is futile

and Plaintiff's request to amend must be denied.

         IT IS SO ORDERED.




                                                               <dahkf
                                                                    RICHARD A. LANZILLO
                                                                    United States Magistrate Judge


Dated: January 8, 2020




1
  In his amended complaint, Plaintiff alleges that he received a sentence of 60 days in the Restricted Housing Unit
(RHU) based on the false misconduct issued by Furman. Although Plaintiff does not raise the issue, the Court notes
that short-term confinement in segregated custody, even when such confinement is based on an allegedly false
misconduct, would not amount to the alteration or extinguishment of a right or status. See, e.g., Smith v. Mensinger,
293 F.3d 641, 653-54 (3d Cir. 2002) (noting that a prisoner does not have a liberty interest in remaining free from
short-term segregated confinement).                                        ·


                                                          4
